DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 1/27/2021. Claims 1-6, 8, 10, 12-18, and 20 have been amended.  Amendments to claims have been fully considered.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 1/8/2021 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Rockwell (U.S. Pat. App. Pub. 2013/0276078 A1) teaches a generated one-time token capable of reproduction by a user and out putted via a user interface for user authentication; Kim (U.S. Pat. App. Pub. 2015/0132984 A1) teaches receipt of a one-time token generation based upon a received credential from a near-field communication reader; and Van Os (U.S. Pat. App. Pub. 2015/0348002 A1) teaches receiving a second authentication credential to verify before allowing the transaction to complete. 
Applicant incorporates the previously indicated allowable subject matter into the independent claims.  Therefore, Rockwell, Kim, and Van Os do not anticipate or render obvious the combination set forth in the independent claims 1, 12, and 17 recited as, “… a first authentication credential from a near-field communication (NFC) reader; generating a one-time token, at the processor, in dependence on the first authentication credential, the one-time token being in a form which is capable of reproduction by a user; requesting, via a user interface device, at least part of a second authentication credential from the user in response to receiving the first authentication credential, wherein the second authentication credential is received from the user interface device; determining that the second authentication credential matches a pre-stored authentication credential; and outputting the one-time token via the user interface device, wherein the one-time token is utilized by the user as an authentication credential during an access procedure.”
These limitations are in conjunction with all the other claim limitations which are not recited in the quotes. The record, specifically the interview summary, indicates the reasons for allowance. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493